Citation Nr: 0607855	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a red hemorrhagic 
patch on the right soft palate.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for ankle disability as 
secondary to service-connected right knee disability.  

4.  Entitlement to service connection for a left knee 
disability as secondary to service-connected right knee 
disability.  

5.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
December 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 2002, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran did not appeal that decision.  An August 2004 
statement from the veteran appears to reflect a request to 
reopen his claim for service connection for PTSD.  As this 
issue has not been adjudicated by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.  

(The decision below addresses the veteran's claim for a 
rating greater than 10 percent for a right knee disability.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the evidentiary development sought in 
the remand that follows the decision below.)




FINDINGS OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain, stiffness, swelling, and 
fatiguability with activity; with objective findings of 
instability, full extension, and flexion to 80 degrees.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for an increased rating for a right knee disability has been 
accomplished.  

In this respect, through June 2001, November 2001, January 
2002, and July 2004 notice letters, a statement of the case 
(SOC) in October 2002, and supplemental SOC (SSOC) in August 
2005, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to provide to the RO any pertinent evidence in his 
possession.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements clearly have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's treatment records from the VA Medical 
Center (VAMC) in Dallas, Texas, have been obtained.  In 
addition the veteran has been provided VA examinations; the 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for other impairment of the knee (recurrent subluxation 
or lateral instability).  Under diagnostic code 5257, a 10 
percent rating is warranted for slight impairment, a 20 
percent rating is warranted for moderate impairment, and a 30 
percent rating is warranted for severe impairment.  

In this case, progress notes and examination reports reflect 
the veteran wears a knee brace on his right knee.  He was 
noted in a report of a May 2000 VA examination of complaining 
that his right knee gave way once a week.  Clinical 
evaluation reflects a finding of general laxity of the 
anterior cruciate ligament.  In a report of an October 2001 
QTC fee-based examination and a January 2002 orthopedic 
progress note, there were no reported findings of 
instability.  In a report of a September 2004 VA examination, 
clinical evaluation revealed about one centimeter of right 
instability with varus and valgus pressure.  There were no 
reported increased limitations with repetitive motion or 
flare-ups.  Here, the medical evidence does not reflect that 
the veteran's right knee disability is manifested by 
instability that would approximate the level of impairment 
required for assignment of more than the current 10 percent 
rating for slight impairment under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Additionally, when evaluating musculoskeletal disabilities on 
the basis of limited motion of a joint, VA must consider 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

In this case, reported clinical findings during the above-
noted VA examinations have revealed full extension of the 
right knee with flexion limited to no worse than 80 degrees.  
The veteran has complained of pain, swelling, stiffness, 
fatigue, and lack of endurance of the right knee with 
activity.  The examiner in May 2000 noted that the veteran 
had mild functional impairment due to pain.  Additionally, 
the examiner in October 2001 noted that range of motion of 
the right knee was not limited by pain, fatigue, weakness, 
lack of endurance or incoordination.  Likewise, as noted 
above, the examiner in September 2004 reported that there 
were no increased limitations with repetitive motion or 
flare-ups.  

As such, the Board finds that the medical evidence simply 
does not reflect that the veteran's right knee disability, 
even with consideration of any additional functional loss due 
to pain, fatigue, or lack of endurance or incoordination, 
would more nearly approximate limitation of flexion to 45 
degrees and warrant a separate compensable rating to 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
medical evidence also reflects a full range of extension of 
the right knee without pain.  Therefore, a separate 
compensable rating to 10 percent based on extension limited 
to 10 degrees is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board finds no other applicable diagnostic code by which 
to rate the veteran's right knee disability.  Here, the 
medical evidence does not otherwise reflect arthritis of the 
right knee (Diagnostic Codes 5003/5010), ankylosis of the 
right knee (Diagnostic Code 5256), symptoms associated with 
dislocated or removal of semilunar cartilage (Diagnostic 
Codes 5258 and 5259, respectively), or impairment of the 
tibia and fibula with marked knee or ankle disability 
(Diagnostic Code 5262).  

For all the foregoing reasons, the claim for a rating higher 
than 10 percent for a right knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 10 percent for service-
connected right knee disability is denied.  


REMAND

With respect to the issue of service connection for a red 
hemorrhagic patch on the right soft palate, the Board notes 
that no finding of a soft red palate was noted on medical 
examination at service entrance.  A January 1981 dental 
record reflects the first documented identification of a soft 
red palate.  At that time, the soft red palate was partially 
excised and reduced.  

Following service, in a report of September 2004 VA dental 
examination, the examiner's diagnosis was as follows, 

Probable port wine stain (nevus flammeus).  Other 
stigmata of Sturge Weber Syndrome (leptominges 
venous malformations)-it is unclear if this has 
been evaluated or [ruled out].  

The examiner, in response to the question of whether the 
"dental condition" was the result of military service, 
opined that it was not if his diagnosis was correct.  He 
commented that the soft red palate had a congenital etiology.  
The Board notes that the veteran has consistently alleged 
that his soft red palate did not exist prior to service and 
that it was first manifest during service.  

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  In its opinion, VA's General Counsel noted that a 
"disease" could be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a "defect" 
is definable as a structural or inherent abnormality or 
condition, which is more or less stationary in nature, not 
considered capable of improving or deteriorating.  See Id.

In this case, the medical evidence is not clear as to the 
etiology of the veteran's soft red palate.  As noted above, 
the soft red palate was first noted in service and the dental 
examiner in September 2004 gave a somewhat uncertain medical 
opinion regarding its etiology.  Furthermore, even accepting 
that the soft red palate has a congenital etiology, there is 
a lack of medical evidence that clearly identifies whether 
the congenital soft red palate is a "defect" or a 
"disease" as defined by VA General Counsel.  

Therefore, in the Board's view further evidentiary 
development is required in this regard.  As a result of the 
nature of the tuberosity noted in service as being large and 
hemorrhagic, and the VA dental examiner's diagnosis which 
included other stigmata of Sturge-Weber Syndrome (which is 
characterized by a port-wine nevi along the distribution of 
the trigeminal nerve), the RO should arrange for a VA 
examination by a physician with expertise in vascular and 
nerve syndromes at an appropriate VA medical facility.  The 
physician should identify whether the soft red palate is a 
congenital abnormality, and if so, whether such is a 
congenital "defect" or "disease" based on whether it is 
subject to improvement or deterioration.  If it is determined 
that the condition is a congenital defect (not subject to 
improvement or deterioration), the physician should identify 
whether or not there is any superimposed disease or injury in 
connection with the congenital defect.  If it is determined 
that there is a congenital disease, the physician should 
identify whether the disease, by its very nature, clearly 
pre-existed the veteran's service and was or was not made 
worse by the veteran's service; or whether the disease was 
first manifest during service.  The veteran is advised that, 
failure to report to the scheduled examination, without good 
cause, may result in denial of his claim.  See 38 C.F.R. § 
3.655(b) (2005). 

With respect to those claims for service connection for a low 
back disability, as well as bilateral ankle disability and 
left knee disability, in its July 2004 decision/remand, the 
Board instructed the RO to schedule the veteran for a VA 
examination.  As part of that examination, the examiner was 
to provide medical opinions concerning the etiology of the 
veteran's claimed orthopedic disabilities and whether such 
disabilities were related to service or the veteran's 
service-connected right knee disability, to include whether 
any such disabilities were aggravated by the service-
connected right knee disability.  

A review of the report of September 2004 VA joints 
examination reflects the examiner's opinion as follows:  

It is the examiner's opinion that it [sic] his 
back condition, ankle condition and left knee 
conditions are less likely than not related to 
his right knee and that the physical findings and 
the x-rays of the knee do not show any severity 
of injury.  

No further comment was made as to whether the veteran's 
claimed disabilities were related to service or made worse by 
the service-connected right knee disability.  

Given the lack of compliance with the development requested 
in the June 2004 remand, the Board finds that additional 
examination is necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  Under these 
circumstances, the RO should arrange for the veteran to 
undergo an additional orthopedic examination at an 
appropriate VA medical facility.  The examiner should be 
requested to render an opinion as to whether any disability 
of the low back, ankles or left knee is related to service, 
or that the low back, ankles and/or left knee was caused or 
is aggravated (i.e., permanently worsened) by the veteran's 
service-connected right knee disability.  As noted above, the 
veteran's failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
these claims.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claims on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claims for service connection for a soft 
red palate, low back disability, 
bilateral ankle disability, and left knee 
disability.  The RO should also invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After obtaining any records 
identified by the veteran, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, as well as a VA 
examination conducted by a physician with 
expertise in vascular and nerve 
syndromes.  

Orthopedic examination-The examiner 
should be asked to review the claims file 
(in particular, the report of the October 
2001 QTC examination and report of the 
September 2004 VA joints examination) and 
examine the veteran.  The examiner should 
note any identified disabilities 
associated with the veteran's low back, 
ankles, and left knee.  

The examiner should also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
disability of the low back, ankles or 
left knee is related to service, or that 
(a) was caused or (b) is aggravated 
(i.e., permanently worsened) by the 
veteran's service-connected right knee 
disability.  If aggravation of the low 
back, ankles, or left knee by the 
service-connected right knee disability 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

The bases for any opinion provided should 
be explained in detail.

Vascular/Nerve examination-The physician 
should be asked to review the claims file 
(in particular, the January 1981 service 
dental record, June 2002 VA pathology 
report, and the report of the September 
2004 VA dental examination) and examine 
the veteran.  After examining the 
veteran, and conducting any indicated 
testing, the physician should offer an 
opinion as to whether the veteran's soft 
red palate represents a congenital 
abnormality, and if so, whether it is a 
defect or a disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to 
improvement or deterioration is 
considered a "disease").

(a)  If the physician finds that the 
veteran's congenital soft red palate is a 
"defect", then he or she should offer 
an opinion as to whether or not there is 
any superimposed disease or injury in 
connection with the congenital defect 
(such as a dental or oral disability); 
and if so, whether it is at least as 
likely or not (i.e., there is at least a 
50 percent probability) that the 
identified superimposed disease or injury 
is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

(b)  If the physician finds that the 
veteran's congenital red palate is a 
"disease," then he or she should offer 
an opinion as to the medical 
probabilities that any such disease was 
incurred in, or aggravated by (i.e., a 
worsening of the underlying condition as 
compared to an increase in symptoms), the 
veteran's period of active military 
service.  (The examiner should explain 
whether the evidence clearly and 
unmistakably demonstrates that the 
disease pre-existed service.)  If 
aggravation is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  (The examiner should 
explain whether the evidence clearly and 
unmistakably demonstrates that the 
disease did not worsen beyond natural 
progression during military service.)  
The bases for the opinion provided should 
be explained in detail.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
medical evidence and legal authority.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


